        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 1 of 19



LAWRENCE G. WASDEN
ATTORNEY GENERAL

MICHAEL J. KANE
SPECIAL DEPUTY ATTORNEY GENERAL
MICHAEL KANE & ASSOCIATES, PLLC
4355 West Emerald Street, Suite 190
Post Office Box 2865
Boise, Idaho 83701-2865
Telephone: (208) 342-4545
Facsimile: (208) 342-2323
Email: mkane@ktlaw.net
Idaho State Bar No. 2652

ATTORNEYS FOR DEFENDANT




                      IN THE UNITED STATES DISTRICT COURT

                         IN AND FOR THE DISTRICT OF IDAHO

DANIELLE DORSCH,                             )
                                             )
                Plaintiff,                   )
                                             )   Case No. 1:17-cv-00428-BLW
vs.                                          )
                                             )   DEFENDANTS’
STATE OF IDAHO DEPARTMENT OF FISH )              MOTION IN LIMINE
AND GAME, a political subdivision of the )       RE RECORDINGS AND
State of Idaho; JOHN/JANE DOES I through X )     SCOPE OF CLAIMS AND
whose true identities are presently unknown; )   MEMORANDUM IN SUPPORT
                                             )
                        Defendants.          )
                                             )

       COMES NOW the Defendant, STATE OF IDAHO DEPARTMENT OF FISH AND

GAME (“IDFG”), by and through its attorney of record, Michael J. Kane, of the firm Michael

Kane & Associates, PLLC, and herein moves the Court to render the evidentiary orders as

delineated in the following Memorandum in Support of Defendant’s Motion in Limine.




DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 1
         Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 2 of 19



                                                  I.

                                    STANDARD OF REVIEW

       As succinctly explained in Miller v. Lemhi Cty., No. 4:15-CV-00156-DCN, 2018 WL

1144970 (D. Idaho Mar. 2, 2018):

       Motions in limine are well-established devices that streamline trials and settle
       evidentiary disputes in advance, so that trials are not interrupted mid-course for
       the consideration of lengthy and complex evidentiary issues.” United States v.
       Tokash, 282 F.3d 962, 968 (7th Cir. 2002). “The term ‘in limine’ means ‘at the
       outset.’ A motion in limine is a procedural mechanism to limit in advance
       testimony or evidence in a particular area.” United States v. Heller, 551 F.3d
       1108, 1111 (9th Cir. 2009) (quoting Black’s Law Dictionary 803 (8th ed. 2004)).
       Because “[a]n in limine order precluding the admission of evidence or testimony
       is an evidentiary ruling,” United States v. Komisaruk, 885 F.2d 490, 493 (9th Cir.
       1989) (citation omitted) “a district court has discretion in ruling on a motion in
       limine.” United States v. Ravel, 930 F.2d 721, 726 (9th Cir. 1991). Further, in
       limine rulings are preliminary and, therefore, “are not binding on the trial judge
       [who] may always change his mind during the course of a trial.” Ohler v. United
       States, 529 U.S. 753, 758 n.3 (2000).
Miller v. Lemhi Cty., 2018 WL 1144970, at *1.

                                                  II.

                                          RECORDINGS

       Plaintiff spent dozens of hours recording her coworkers after a significant fish mortality

event and a warning letter given to her in April of 2015. At least five (5) of those recordings

were felonious, in that she was not a party to the conversation. As to the “legal” recordings,

Plaintiff has provided what in many cases were partial recordings. These recordings often start

or end in the middle of a conversation       In addition to the complex legal issues raised by the

recordings and the methods of recording, Plaintiff also seeks to assert that it was a hostile event

when she was instructed to cease recording. This motion will focus upon the evidentiary issues

raised as to the recordings that should be ruled upon prior to trial.




DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 2
         Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 3 of 19



       A.      The Illegal Recordings.

       So far, five recordings (or portions thereof) made by Plaintiff in the workplace are clearly

identified as illegal. These are:

       1.      A recording of a conversation between Hatchery Manager Doug Engemann

(hereinafter “Engemann”) and Assistant Manager Brandon Filloon (hereinafter “Filloon”) that

Plaintiff has designated as “Talking about my schedule time off and manager Doug mentions the

200-Volt extension cord.” Plaintiff admits she was not a party to the conversation. (See pertinent

portions of the September 24, 2018, Deposition Transcript of Danielle Dorsch (hereinafter

“Dorsch Depo. Vol. I”), pp.180-186, attached as Exhibit A to the Affidavit of Michael Kane in

Support of Motion in Limine (hereinafter “Kane Affidavit”));

       2.      A recording of a conversation between Hatchery Manager Engemann and

Assistant Manager Filloon that Plaintiff has designated as “Comments Doug Made Not the Right

Tool.” Plaintiff admits she was not a party to the conversation. Indeed, she was not even in the

same portion of the building, and was behind closed doors. (Kane Affidavit, Dorsch Depo. Vol.

I, pp.191-192 and 194-195);

       3.      A recording of conversations among Engemann, Brandon Filloon and Fish

Technician Leah Schultz that Plaintiff has designated as “4-6-15.” Plaintiff admits she was not a

party to a portion of the conversation. (See pertinent portions of the June 9, 2019, Deposition

Transcript of Danielle Dorsch (hereinafter “Dorsch Depo. Vol. II”), p.368, attached as Exhibit B

to the Affidavit of Michael Kane in Support of Motion in Limine (hereinafter “Kane Affidavit”));

       4.      A recording of Engemann, Filloon and Bryan Grant that Plaintiff has designated

as “New Recording 5.” Plaintiff admits she was not a party to a portion of the recorded

conversation. (Kane Affidavit, Dorsch Depo. Vol. II, pp.415-416); and,



DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 3
         Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 4 of 19



        5.      A recording of Engemann speaking into a telephone, followed by a conversation

between Engemann and Fish Technician Jacob Rook that Plaintiff has designated as “Feeding

Fish 1_30.” Plaintiff admits she was not a party to the conversation, although she has no

memory about why the recording was made. (Kane Affidavit, Dorsch Depo. Vol. II, pp. 455-

456).

        For ease of reference, the recordings will be referred to by the above numbers rather than

the cumbersome and artificial designations of Plaintiff.

        Plaintiff used Recording 1 to bring a claim against Engemann to the Department’s

Human Resources division, stating that Engemann had tried to strangle her or otherwise threaten

her life and claiming the illegal recording was “evidence.”      She has continued to make the

assertion that her life was threatened, even as late as her deposition of June 19, 2019. (Kane

Affidavit, Dorsch Depo. Vol. II, p.369). As to Recording 2, there is a short conversation in

which Mr. Engemann laments that Plaintiff is not the right tool he needed at that time and that he

wished her former supervisor had “grown a pair” about her incompetence. The other three

recordings contain nothing Plaintiff has identified as evidence of bias, or hostile work

environment. These recordings are inadmissible as a matter of federal and state law and in fact

are evidence of criminal misbehavior on the Plaintiff’s part.

        The federal wiretap and eavesdropping law is found at 18 U.S.C. §§ 2501, et seq. It

prohibits interception and recording of oral communications unless such person is either a party

to the communication or one of the parties to the communication has given prior consent to such

interception.   18 U.S.C. §§ 2511(c).     The consequence for unlawfully intercepting an oral

communication is that, “no part of the contents of such communication and no evidence derived

therefrom may be received in evidence in any trial.” 18 U.S.C. § 2515.



DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 4
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 5 of 19



       Idaho tracks the federal law in that it requires at least one party to consent to the

interception and provides that “no evidence derived therefrom may be received in evidence in

any trial” as well. See, Idaho Code §§ 18-6702(d) and 18-6705.

       The phrase “oral communications” is defined by 18 U.S.C. § 2510(2) as requiring that the

person uttering the oral communication exhibits an expectation that such communication is not

subject to interception under circumstances justifying such expectation. In other words, did the

conversant have an expectation of privacy in his conversation?

       A “reasonable expectation of privacy” has not been conclusively announced by the Ninth

Circuit Court of Appeals with regard to questionable recordings of conversations. However,

Ninth Circuit lower courts have cited Kee v. City of Rowlett, 247 F.3d 206 (5th Cir. 2001), when

determining whether an individual had a reasonable expectation of privacy in his oral

communications that was intercepted (usually by law enforcement).

       Kee reviewed the legislative history of the federal wiretapping and eavesdropping law.

The history revealed that the statutes were discussed and crafted in light of the United States

Supreme Court case of Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576

(1967). In Katz, the individual was using a public telephone booth to make illegal wagers. FBI

used surveillance equipment to record one side of the conversations without securing a warrant.

        The Supreme Court determined that the Fourth Amendment protected people, not places

and the question really was whether Mr. Katz had a reasonable expectation of privacy when he

closed the door to the telephone and began making his call.

       The Kee court looked at the Katz decision and created a list of things to consider when

determining whether a conversant has a reasonable expectation of privacy in his oral

communications. They are: (1) the volume of the communication or conversation; (2) the

proximity or potential of other individuals to overhear the conversation; (3) the potential for

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 5
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 6 of 19



communications to be reported; (4) the affirmative actions taken by the speakers to shield their

privacy; (5) the need for technological enhancements to hear the communications; and (6) the

place or location of the oral communications as it relates to the subjective expectations of the

individuals who are communicating. Kee v. City of Rowlett, 247 F.3d 206, 213-15.

       Affidavits are filed contemporaneously with this brief to demonstrate that the speakers

were in expectation that their conversation would be private. It is axiomatic that these five

recordings should be held to be inadmissible. However, that does not end the analysis.

       B.      Fruit of the Poisonous Tree.

       One of the central pillars of Plaintiff’s claim since she approached Department Human

Resources in 2015 has been that Mr. Engemann threatened to strangle or otherwise kill her.

Although the most cursory review of the recording will not substantiate this, Plaintiff has

continued to pound this drum relentlessly.       (See her claim to the Idaho Human Rights

Commission (Kane Affidavit, Exhibit C) and her deposition testimony (Kane Affidavit, Dorsch

Depo. Vol. I, pp.180-186 and Vol. II, p.369)).

       When pressed, Plaintiff is forced to admit that she was not in fact physically threatened.

(Kane Affidavit, Dorsch Depo. Vol. I, pp.77-79). Yet, unless prevented by this court, it appears

that Plaintiff’s game plan is to make this assertion to the jury. Perhaps realizing the porousness

of her position, Plaintiff appears now to claim that she was simultaneously eavesdropping and

intends to attempt to parrot the conversation. The problem with this is that she cannot accurately

state what the conversation was. (Kane Affidavit, Dorsch Depo. Vol. I, pp.181-184). This was

even after she admitted to listening to the conversation the same day as her deposition. (Kane

Affidavit, Dorsch Depo. Vol. I, p.178). Further, she admits she did not hear Brandon Filloon’s

portion of the conversation. (Kane Affidavit, Dorsch Depo. Vol. I, p.182). And she admits that

her conflation of what was said into a threat was her assumption of what Engemann was

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 6
           Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 7 of 19



physically gesturing even though she was hiding around a corner and did not see him doing

anything. (Kane Affidavit, Dorsch Depo. Vol. I, pp.183-184).

          The Court should determine that Dorsch is prevented from testifying concerning her

“eavesdropping” because it is clear that her recollection is based upon evidence which is

prohibited and as such is barred by 18 U.S.C. § 2515 and Fed.R.Evid. 402 as evidence derived

from the unlawful recording.

          Gelbard v. United States, 408 U.S. 41, 92 S. Ct. 2357 (1970), extensively reviewed the

wiretapping and electronic surveillance legislative history. While the focus was clearly the

prohibition of unlawful government interception of private conversations, the Senate committee

report made it clear that not only the recording should be excluded, but evidence derived

therefrom based upon the overarching importance of protecting privacy of individuals. As the

Gelbard court noted language contained in the Senate Report:

          ‘Virtually all concede that the use of wiretapping or electronic surveillance
          techniques by private unauthorized hands has little justification where
          communications are intercepted without the consent of one of the participants. No
          one quarrels with the proposition that the unauthorized use of these techniques by
          law enforcement agents should be prohibited. . . . Only by striking at all aspects
          of the problem can privacy be adequately protected. The prohibition, too, must be
          enforced with all appropriate sanctions. Criminal penalties have their part to play.
          But other remedies must be afforded the victim of an unlawful invasion of
          privacy. Provision must be made for civil recourse for damages. The perpetrator
          must be denied the fruits of his unlawful actions in civil and criminal proceedings.
          Each of these objectives is sought by the proposed legislation.’ S.Rep.No.1097,
          supra, at 69; U.S.Code Cong., & Admin.News, p. 2156 (emphasis added.)

Gelbard v. United States, 408 U.S. 41, 50, 92 S. Ct. 2357, 2362 (1970) (additional emphasis

added).

          Thereafter, the Gelbard court described the importance of section 2515 in prohibiting not

only the intercepted oral communication, but evidence derived therefrom, saying:

          Moreover, section 2515 serves not only to protect the privacy of communications,
          but also to ensure that the courts do not become partners to illegal conduct: the

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 7
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 8 of 19



       evidentiary prohibition was enacted also ‘to protect the integrity of court and
       administrative proceedings’. (internal citations omitted)

Gelbard v. United States, 408 U.S. at 51, 92 S. Ct. at 2362, 2363.

       If all of the above is not enough to bar Plaintiff from exploiting the illegal recording,

there is the fact that she has not produced all of it. Although there is nothing on the recordings

that demonstrate that Plaintiff’s claims are valid, it is concerning that Plaintiff has had the

opportunity to delete, withhold or lose recordings that could be favorable to the Department.

When queried about whether there are more recordings or more complete recordings, Plaintiff’s

stock answer has been, “My lawyer has everything.” (Kane Affidavit, Dorsch Depo. Vol. II,

pp.331-333).

       Based upon Plaintiff’s sworn testimony, it is clear that Plaintiff has either lost or

destroyed evidence or withheld it in discovery as to the illegal recording designated as Recording

1. Plaintiff has asserted under oath that the recording she gave Human Resources was only part

of a more complete recording, and that she only sent Human Resources what she thought was

pertinent. (Kane Affidavit, Dorsch Depo. Vol. I, pp.184-187). Yet regarding Recording 1,

nothing further has been disclosed in discovery, despite assurances from Plaintiff that the

Department has been given everything. While Plaintiff’s actions may or may not rise to the level

of actionable spoliation, they are certainly egregious enough for the court to determine that she

should not be rewarded by being allowed to present the comment to the jury as if it was a threat.

       In short, Plaintiff should not be allowed to capitalize on her illegal recording when, (1)

she cannot accurately state what the conversation was, (2) saw nothing, (3) purportedly heard

only a part of the conversation, (4) admits she was assuming what was meant, and (5) has not

produced the full recording. The court is asked to instruct the Plaintiff to refrain from asserting

that she was threatened in any way, and refrain from referencing the conversation in any way.


DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 8
         Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 9 of 19



       C.      The Instruction to Cease Recording.

       A second pillar of Plaintiff’s claim against the Department is that she was instructed to

cease recording her coworkers. In the instruction, the illegal recording (Recording 1) was

mentioned as one of the reasons for the instruction.     Later, a policy was adopted to the effect

that recording coworkers was not in keeping with a respectful workplace. Plaintiff asserts that

the instruction is proof of retaliatory conduct and proof of gender bias, asserting that she was

deprived of the ability to “gather evidence.”

       This court has already ruled that the instruction to stop recording is not actionable as

retaliation or a discriminatory act. See Memorandum Decision and Order (Dkt.25), dated

January 8, 2019. The question then is whether the instruction to stop recording, the later adopted

policy, or the decision-making regarding the delivery of the instruction and adoption of the

policy is relevant to Plaintiff’s hostile work environment and constructive discharge claim. The

Department asserts that any aspect of the instruction to stop recording is inadmissible for a

variety of reasons, and requests the court to prevent testimony from Plaintiff on the subject.

       To begin, it should be remembered that a gender discrimination case based upon a claim

of hostile work environment or constructive discharge must have certain elements. Primary

among those elements is a “sexual component” of some kind, described by the courts as slurs,

insults, jokes or other verbal comments or physical contact or intimidation of a sexual nature,

sexual advances, requests for sexual conduct, or other verbal or physical conduct of a sexual

nature. (See Ninth Circuit Model Civil Instruction 10.5). Without such a component, an action

by management (albeit bothersome to a Plaintiff) is simply not relevant. On their faces, the two

documents have nothing whatsoever to do with gender. Although Plaintiff will probably assert

that she felt she was being picked on because she was a woman, Title VII cases cannot be based

upon management decisions regarding general personnel activities.          The Ninth Circuit has

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 9
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 10 of 19



explained that “harassment” “consists of actions outside the scope of job duties which are not of

a type necessary to business and personnel management.” Lawler v. Montblanc N. Am., LLC,

704 F.3d 1235, 1244 (9th Cir. 2013) (quoting Reno v. Baird, 18 Cal. 4th 640, 647 (1998)).

“[C]ommonly necessary personnel management actions such as hiring and firing, job or project

assignments,...promotion or demotion, [and] performance evaluations,...do not come within the

meaning of harassment. Id. (quoting Reno, 18 Cal. 4th at 646-47) (omissions in original).

       Nor can Plaintiff claim that she had a right to record to “gather evidence.” No court has

approved of conduct similar to the disrespectful and intrusive behavior of Plaintiff. Indeed, the

courts that speak to the issue are squarely against such conduct. To quote one federal court,

“private talk in public places is common.” Veritas Action Fund v. Conley, 244 F.Supp.3d 256 (D.

Mass. 2017).

       Individuals have conversations they intend to be private, in public spaces, where
       they may be overheard, all the time—they meet at restaurants and coffee shops,
       talk with co-workers on the walk to lunch, gossip with friends on the subway, and
       talk too loudly at holiday parties or in restaurant booths. These types of
       conversations are ones where one might expect to be overheard, but not recorded
       and broadcast. There is a significant privacy difference between overhearing a
       conversation in an area with no reasonable expectation of privacy and recording
       and replaying that conversation for all to hear. See Alvarez, 679 F.3d at 605–06
       (recognizing that the First Amendment permits greater protection for
       conversational privacy than for the public conversations of public officials); see
       also State v. O’Brien, 774 A.2d 89, 96 (R.I. 2001) (“Although we may expect
       individuals with whom we are communicating to hear and even to remember what
       we are saying (and perhaps how we have said it), we usually do not expect them
       to acquire surreptitiously an exact audio reproduction of the conversation that
       they can later replay at will for themselves or for others.”).

Veritas Action Fund v. Conley, 244 F.Supp.3d at 264.

       Failure to report harassment because of a generalized fear of retaliation or belief
       in the futility of reporting harassment deprives the employer of an opportunity to
       take corrective action and does not justify the failure to report or the decision to
       gather evidence by recording workplace interactions.

McKinney v. G4S Government Solutions, Inc., 711 F. App’x. 130, 137 (4th Cir. 2017).


DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 10
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 11 of 19



       Nor can the instruction and the later adoption of policy be reasonably described as

“sufficiently severe or pervasive to alter the conditions of the plaintiff’s employment and create a

sexually abusive or hostile work environment.” (See Ninth Circuit Model Civil Instruction 10.5).

Harassment must be such that the workplace is permeated with discriminatory intimidation,

ridicule, and insult before Title VII is implicated. Harris v. Forklift Systems. 510 U.S. 17, 114

S.Ct. 367 (1993).

       Nor is it reasonable for Plaintiff (who resigned some seven months after being instructed

not to record) to attempt to use the instruction as evidence of working conditions so intolerable

that reasonable person would have felt compelled to resign. See Pennsylvania State Police. v.

Suders, 542 U.S. 129,124 S.Ct. 2342 (2004).

       In short, the decisions by upper management to require Plaintiff (and everyone else in the

agency) to stop recording coworkers’ conversations are non-issues and Plaintiff should not be

allowed to insinuate otherwise to the jury by asserting that the managerial decisions are evidence

of gender discrimination or hostile working conditions.

       D.      Requested Rulings.

       The Department requests the following rulings prior to trial: (1) that the five recordings

are inadmissible; (2) that Plaintiff be prevented from asserting that she had her life threatened or

that she refer to Recording 1 or her alleged eavesdropping in any way; (3) that Plaintiff be

prevented from referring to the instruction to stop recording her coworkers or to the later policy

amending the respectful workplace rules in any way.




DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 11
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 12 of 19



                                                 III.
                           THE SCOPE OF PLAINTIFF’S CLAIMS

       A.      Retaliation.

        This court has previously ruled that the only retaliatory claim left to Plaintiff is the DNA

rating she received in September of 2015, limiting that claim to state law only. Obviously, any

claim of retaliation supposedly occurring prior to that time is time barred. The reason for the

supposed retaliation is articulated in the Complaint as resultant from reporting and participating

in investigations of allegations of hostile work environment. The only examples referenced in

the Complaint as to retaliation are “poor performance ratings” and the instruction not to record.

       It appears that Plaintiff, unless prevented by the court, intends to assert a sweeping claim

of retaliation, encompassing every event she considers negative in any way, by any person

employed by Fish and Game.

       I believe that the Department, once I complained, made the complaint, I felt I was
       being discriminated against by Chris Jeszke and Gary Byrne. And after that point
       I wasn’t given promotions. I wasn’t given lateral transfers. I wasn’t given the
       same opportunity as my male, other fish culturists at the time.

(Kane Affidavit, Dorsch Depo. Vol. I, p.93, ln.20, to p.94, ln.1). “I’m saying that when I

reported to HR, that is when it seemed like I had a target on my back.” (Kane Affidavit, Dorsch

Depo. Vol. I, p.228, ln.20-21). In the context of the problem solving experience after the DNA,

“I think the department retaliated.” (Kane Affidavit, Dorsch Depo. Vol. I, p,158, ln.8).

       In order to avoid misleading the jury, Plaintiff must be prevented from making these sort

of sweeping generalities in the context of retaliation.

       B.      Disparate Treatment.

       Similar to the glittering generality about being retaliated against, Plaintiff has a

continuing assertion that she was treated “differently.” This sense of being treated differently



DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 12
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 13 of 19



goes back to her earliest days at Fish and Game. (Kane Affidavit, Dorsch Depo. Vol. I, pp.13,

30-31, 33-34 and 86-87).

       In a similar fashion, Plaintiff conflates her own experiences with systemic anti-female

bias. Plaintiff has been asked to identify what she considers to be sexually related comments

during her term at Fish and Game. She has identified very few, ranging over a period of seven

years. One of these is a comment (women do not belong in hatcheries) by Assistant Manager

Mel Hughes, allegedly happening at the Sawtooth Hatchery in 2008. It is notable that Plaintiff

brought this comment up in the context of questions about her failed promotional opportunity

that occurred six years later in 2014.     In doing so, Plaintiff asserts this single comment proves

systemic cultural anti-female bias throughout Fish and Game. (Kane Affidavit, Dorsch Depo.

Vol. I, pp.60-63). This “good old boy system” was there “all along” since June of 2008. (Kane

Affidavit, Dorsch Depo. Vol. I, p.113, ln.5,, to p.116, ln.1).

       To establish a prima facie case of disparate treatment, a plaintiff must demonstrate that

“(1) she belongs to a protected class, (2) she was performing according to her employer’s

legitimate expectations, (3) she suffered an adverse employment action, and (4) other employees

with qualifications similar to her own were treated more favorably.” Best v. California Dep’t of

Corr., 21 F. App’x 553, 558 (9th Cir. 2001). If the plaintiff establishes a prima facie case, the

defendant then has the burden to “articulate nondiscriminatory reasons for the allegedly

discriminatory conduct. The employer’s articulation of a facially nondiscriminatory reason shifts

the burden back to the plaintiff to show that the employer’s reason was a pretext for

discrimination.” Id. (internal citations omitted). More specifically, a plaintiff must prove by a

preponderance of the evidence that her gender was either the sole reason or a motivating factor

for the employer’s decision to not laterally transfer or promote her. (See Ninth Circuit Model

Civil Instructions 10.1, 10.2 and 10.3).

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 13
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 14 of 19



       This is not a disparate treatment case, in that the various attempts at lateral transfer and

promotion are time barred. Plaintiff has provided no discovery as to any other sort of disparate

treatment occurring within the time limitations under state and federal law. In order to avoid

misleading the jury, Plaintiff must be prevented from making these sweeping generalities in the

context of being treated “differently.”

       Similarly, Plaintiff should be prevented from presenting to the jury her private theories

about systemic bias against women within the Department. A prima facie case of an employer’s

system wide pattern or practice of disparate treatment requires a plaintiff to “prove more than the

mere occurrence of isolated or ‘accidental’ or sporadic discriminatory acts. [A plaintiff] ha[s] to

establish by a preponderance of the evidence that…[the] discrimination was the company’s

standard operating procedure…rather than the unusual practice.” Int’l Bhd. of Teamsters v.

United States, 431 U.S. 324, 334–36, 97 S. Ct. 1843, 1854–55, 52 L. Ed. 2d 396 (1977).

       The Ninth Circuit reiterated the Supreme Court’s finding, stating that, “[a]s the Supreme

Court explained, pattern-or-practice claims cannot be based on ‘sporadic discriminatory acts’ but

rather must be based on discriminatory conduct that is widespread throughout a company or that

is a routine and regular part of the workplace.” Cherosky v. Henderson, 330 F.3d 1243, 1246–47

(9th Cir. 2003). The court also noted that in order to demonstrate pattern-or practice claims,

plaintiffs typically use statistical evidence to demonstrate such claims. Id.

         Systemic bias is not even mentioned in the Complaint, and Plaintiff has given the

Department nothing by way of discovery that meets the legal test for a trial on the subject.

       C.      Hostile Work Environment Claim.

       Hostile work environment claims involve “repeated conduct” versus “discrete acts” and

therefore do not occur on any one specific day. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 115, 122 S. Ct. 2061, 2073, 153 L. Ed. 2d 106 (2002). Instead, such conduct “occurs over a

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 14
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 15 of 19



series of days or perhaps years and, in direct contrast to discrete acts, a single act of harassment

may not be actionable on its own...[s]uch claims are based on the cumulative effect of individual

acts” Id. At 115. In analyzing hostile work environment claims, courts consider the frequency

of the conduct, the severity of the conduct, whether the conduct is physically threatening or

humiliating, or a “mere offensive utterance”. Id. at 116-17.

       A hostile work environment claim is composed of a series of separate acts that
       collectively constitute one “unlawful employment practice.” 42 U.S.C. § 2000e–
       5(e)(1)…
       …. A court’s task is to determine whether the acts about which an employee
       complains are part of the same actionable hostile work environment practice, and
       if so, whether any act falls within the statutory time period.

Id. at 116-17, 120-21 (internal citations and footnotes omitted).

       In Baird v. Gotbaum, the court discussed Morgan, stating that:

       The Morgan principle is not, however, an open sesame to recovery for time-
       barred violations. Both incidents barred by the statute of limitations and ones not
       barred can qualify as “part of the same actionable hostile environment claim” only
       if they are adequately linked into a coherent hostile environment claim—if, for
       example, they “involve[ ] the same type of employment actions, occur[ ]
       relatively frequently, and [are] perpetrated by the same managers.” Morgan, 536
       U.S. at 120–21, 122 S.Ct. 2061.

Baird v. Gotbaum, 662 F.3d 1246, 1251–52 (D.C. Cir. 2011).

       The Ninth Circuit analyzed a hostile work environment claim in which a female

correctional officer (“Porter”) filed a claim against the California Department of Corrections.

According to Porter, the Department violated Title VII of the Civil Rights Act because of

continuing sexual harassment, discrimination and retaliation after she rejected sexual advances

by two other correctional officers. Porter v. California Dep’t of Corr., 419 F.3d 885, 887 (9th

Cir. 2005). The court noted that:

       [T]o determine whether all of these events constitute “one unlawful employment
       practice,” we consider whether they were “sufficiently severe or pervasive,” and
       whether the earlier and later events amounted to “the same type of employment


DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 15
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 16 of 19



       actions, occurred relatively frequently, [or] were perpetrated by the same
       managers.”
       Analyzing the more recent allegations first, there is nothing to suggest that Ford’s
       statements or the insults hurled by unnamed officers were sexually charged, or
       that these statements would not have been directed toward Porter if she was a
       man. Likewise, there is no evidence linking these comments and contumelies to
       the actions of Wheeler or DeSantis. Thus, the messages dispatched to Porter by
       Ford and the unnamed officers are not connected to the same hostile-environment
       practice as the conduct ascribed to Wheeler and DeSantis. Moreover, standing by
       themselves, these statements are not sufficiently severe or pervasive to support a
       hostile-environment claim.

Id. at 892-93 (internal citations omitted). In another case, an employee working at a printing

company claimed that when she was working in the production department, she “was regularly

exposed to sexual comments, sexually explicit matters, sexual jokes, hostile [and] vulgar

language, sexual [innuendos] and gross behaviors, primarily by male coworkers, including

management” despite “[c]ontinual complaints to management.” McGullam v. Cedar Graphics,

Inc., 609 F.3d 70, 72–74 (2d Cir. 2010). McGullam was granted a transfer to a position in the

estimating department which was on the other side of the building. After the transfer, McGullam

complained of another incident, stating that:

       While working in the estimating department, I was away from the majority of the
       harassment, hostility and aggravation. However, all comments of a sexual and
       derogatory nature did not cease entirely. On the opposite side of my cubic [le]
       wall was a salesman ... [who] carried on numerous lengthy conversations with
       male buddies and made frequent comments about women such as referring to
       them as “chickies[.”] He also remarked that “[i]f it wasn’t going to be a sleep-
       over, she wasn’t worth the trip[,”] regarding a woman friend that he was involved
       with (translating to: she’s only worth the trip if I’ll be getting sex). This was a
       thoroughly demeaning comment regarding women.

Id. at 73-74.

       Due to the applicable limitations period, only the “chickies comments” and the “sleep-

over comment” could be considered in McGullam’s hostile work environment claim. Id. at 76.

The court found the “chickies comments” were “too trivial to contribute to a Title VII hostile

work environment claim. They were not obscene or lewd, or even sexually suggestive. Even if

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 16
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 17 of 19



the chickies comments could be deemed unrefined or uncivil, Title VII simply “does not set forth

a general civility code for the American workplace.’” Id. (quoting Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006)).

       With respect to the sleep-over comment, because it was determined to have occurred

within the applicable time period, the court analyzed whether it “sufficiently related to the

production department conduct to be part of the same alleged hostile work environment

practice.” Id. at 77. In finding that it was not, the court noted:

       In this case, the sleep-over comment is insufficiently related to the production
       department conduct chiefly for two reasons. First, Cedar Graphics transferred
       McGullam (at her request) from the production department, where she
       experienced harassment, to the estimating department, which was a different
       environment in material respects—and in a different sector of the building. See
       Morgan, 536 U.S. at 118, 122 S.Ct. 2061 (recognizing the importance of an
       “intervening action by the employer”). McGullam testified at her deposition that
       she had no problem with anyone in the estimating department.
       Second, the sleep-over comment “had no relation to the” production department
       harassment. Id. In the production department McGullam encountered lewd and
       teasing comments that were about McGullam, and that were addressed to her or
       were made in her presence. The sleep-over comment—offensive though it may
       have been—was not lewd, it was not about McGullam, and it was not addressed
       to her or made for her to hear it. And the salesman she overheard was a member
       of neither the production department nor the estimating department. Moreover, for
       the sleep-over comment to fall within the limitations period, it must have occurred
       nearly one year after McGullam’s transfer. Although that incident-free interval
       does not preclude relatedness, it renders less plausible the notion that the sleep-
       over comment is of a piece with the production department conduct. Given these
       discontinuities, we have no trouble finding insufficient relatedness.

Id. at 77-78.

         Plaintiff makes much of a purported comment (women do not belong in hatcheries) by

Assistant Manager Mel Hughes allegedly happening at the Sawtooth Hatchery in 2008. (Kane

Affidavit, Dorsch Depo. Vol. I, pp.60-63). Similarly, Plaintiff takes two comments at the Magic

Valley hatchery and asserts a toxic environment and systemic cultural bias. One is the “stay-at

home-mom” comment that this court has already determined is not independently actionable.


DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 17
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 18 of 19



The other is an alleged one-time comment, made in 2012 or 2013 at Magic Valley, purportedly

made by the assistant manager Steve Kammeyer. (Kane Affidavit, Dorsch Depo. Vol. I, pp.50-

52). Hence, Magic Valley hatchery was a toxic work environment in Plaintiff’s mind. “I left

Magic Valley because it was a toxic work environment.” (Kane Affidavit, Dorsch Depo. Vol. I,

p.252, ln.7-8).

       In order to have an orderly trial, based upon what is actually in the Complaint and what is

relevant, Plaintiff must be prevented from making statements about what happened in other

hatcheries, involving other people, years before she left Springfield in 2016, in order to invite

the jury to believe that she was in a hostile work environment at Springfield. Clearly, the

Hughes and Kammeyer comments, even if true, are inadmissible in accordance with the law set

forth above, as they were not part of, nor contributed to, the alleged Springfield environment nor

are they “sufficiently related” to the Springfield hatchery, and involved different managers.

       Similarly, the “stay-at home-mom” comment (already determined to be time barred)

should not be considered relevant. As can be discerned from the previous briefing and affidavits

of Chris Jeszke in support of the motions for summary judgment, the hotly disputed actual

statement, and the context therein during a series of talks, only one of which was recorded, need

not go to the jury. First, the comment, even as described by Plaintiff, is not lewd or sexually

charged, teasing, or joking. It was made by a person who had no supervisory authority over

Plaintiff after the time she joined the Springfield hatchery, where Plaintiff remained for over two

years. Like the Hughes and Kammeyer comments, it was not a part of nor contributory to the

Springfield environment.

       D.         Requested Rulings.

       The Department requests the following rulings prior to trial: (1) Plaintiff should be

ordered not to assert retaliation for any act other than the October of 2015 DNA rating; (2)

DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 18
        Case 1:17-cv-00428-BLW Document 31 Filed 08/23/19 Page 19 of 19



Plaintiff should be ordered not to assert disparate treatment by claiming she was treated

“differently” or any similar assertion; (3) Plaintiff should be ordered not to assert Department-

wide gender bias; and (4) Plaintiff should be prevented from presenting comments from her

coworkers she claims are gender related made at any hatchery other than Springfield, specifically

to include the comments allegedly made by Hughes, Kammeyer and Jeszke.

       DATED this 23rd day of August, 2019.

                                                     MICHAEL KANE & ASSOCIATES, PLLC

                                               BY:       /s/ Michael J. Kane                   .
                                                     Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 23rd day of August, 2019, I electronically filed the
foregoing document with the U.S. District Court. Notice will automatically be electronically
mailed to the following individuals who are registered with the U.S. District Court’s CM/ECF
System for this action:

            Chad M. Nicholson
             nicholson@mwsslawyers.com; white@mwsslawyers.com

            Joseph M. Wager, Jr.
             wager@mwsslawyers.com

            Stephen C. Adams
             adams@mwsslawyers.com

            Michael J. Kane
             mkane@ktlaw.net; tpresler@ktlaw.net


                                                               /s/ Michael J. Kane        .




DEFENDANTS’ MOTION IN LIMINE RE RECORDINGS AND SCOPE OF CLAIMS AND MEMORANDUM IN
SUPPORT – P. 19
